344 S.W.3d 301 (2011)
STATE of Missouri, Respondent,
v.
James S. HARRIS, Appellant.
No. WD 72909.
Missouri Court of Appeals, Western District.
August 9, 2011.
Ronald E. Partee, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Timothy A. Blackwell, Assistant Attorney General, Jefferson City, MO, for Respondent.
*302 Before Division I: VICTOR C. HOWARD, Presiding Judge, and ALOK AHUJA and KAREN KING MITCHELL, Judges.

Order
PER CURIAM:
James S. Harris appeals the Circuit Court of Platte County's ("trial court") judgment convicting him, after a jury trial, of one count of assault in the first degree, section 565.050, RSMo 2000; one count of armed criminal action, section 571.015, RSMo 2000; and one count of assault in the third degree, section 565.070, RSMo 2000. Harris also pleaded guilty to one count of misdemeanor stealing. Harris alleges three points of error on appeal. We affirm the judgment of the trial court. Rule 30.25(b).